Citation Nr: 1746891	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the spine with intervertebral disc syndrome prior to March 23, 2017.  

2.  Entitlement to a disability rating in excess of 40 percent for degenerative arthritis of the spine with intervertebral disc syndrome from March 23, 2017 to present.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the Army from September 1989 to October 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran was granted service connection for degenerative arthritis of the spine with intervertebral disc syndrome and assigned a 10 percent disability rating by a February 1992 rating decision.  That decision became final.  The Veteran, by a letter received by the RO on March 23, 2010, requested an increased disability rating for his degenerative arthritis of the spine with intervertebral disc syndrome.  

The August 2010 rating decision continued the Veteran's 10 percent disability rating for degenerative arthritis of the spine with intervertebral disc syndrome and denied service connection for PTSD.  The Veteran filed a timely Notice of Disagreement against the August 2010 rating decision.  By a May 2017 rating decision the Veteran was awarded an increased disability rating of 40 percent effective March 23, 2017 for degenerative arthritis of the spine with intervertebral disc syndrome.

In March 2017, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

The Board observes that additional medical records have been uploaded into the Veteran's electronic Virtual VA claims folder since the RO issued the statement of the case (SOC) in May 2013.  These records include pertinent findings related to the Veteran's increased rating claim for his low back condition.  Among other things, this evidence includes the May 2017 VA examination.  A supplemental statement of the case (SOC) must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31  Rather than issue a supplemental statement of the case following the inclusion of this additional evidence, the RO issued a rating decision in May 2017 that awarded a 40 percent evaluation effective from March 2017.  

The Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the Veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (c).  The Veteran has not submitted a waiver of AOJ consideration of the new evidence received since the May 2013 SSOC, and the AOJ has not issued an SSOC with consideration of the newly received evidence.  On remand, the agency of original jurisdiction should issue a new SSOC that considers the evidence received since the May 2013 SSOC.

In reaching this conclusion, the Board observes that the Veteran filed his substantive appeal after February 2, 2013.  For all substantive appeals received on or after February 2, 2013, if, either at the time or after the AOJ receives a substantive appeal, the claimant or the claimant's representative submits evidence to either the AOJ or the Board for consideration in connection with the issues on appeal, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  However, as this evidence does not appear to have been submitted by either the Veteran or his accredited representative, the claim must be remanded for the RO for readjudication with consideration of the newly received evidence.

In regards to the Veteran's PTSD claim, he asserts that it is related to in-service stressor events involving riot control while in Korea as a military police officer.  He also claimed during his March 2017 Board hearing that he was stabbed in the hand with a piece of glass during a riot.  The Veteran's service treatment records (STR) confirm that the Veteran was stationed as a military police officer in Korea during service and there is an August 1990 STR which shows that he received treatment for a laceration on his left hand caused by glass.  However, this STR does not provide the location of this treatment, and more importantly, the record does not contain the Veteran's service personnel records detailing the dates and locations of his service.  

Although the record does contain some service personnel records, it is unclear if these records constitute the entire service personnel file and therefore a remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.  It is noted that the claims file contains copies of some service personnel records; however, it is unclear if these records constitute the entire service personnel file.  All attempts to locate the Veteran's service personnel records should be documented in writing and associated with the Veteran's electronic claims file. 

2.  Upon receipt of the Veteran's service personnel records, the AOJ should obtain unit records for the Veteran's period of service in Korea to determine whether his unit participated in riot control activities. 

3.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



